Citation Nr: 1400281	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  06-12 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic right foot disorder to include hallux exostectomy residuals and second and third metatarsal osteotomy residuals, to include as secondary to the service-connected bilateral pes planus. 

3. Entitlement to service connection for a chronic left foot disorder to include hallux exostectomy residuals and second and third metatarsal osteotomy residuals, to include as secondary to the service-connected bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran had active service from February 1971 to August 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the New Orleans, Louisiana, Regional Office (RO).  By that rating action, the RO, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claims for service connection for right hallux exostectomy residuals and second and third metatarsal osteotomy residuals; and left hallux exostectomy residuals and second and third metatarsal osteotomy residuals.  In May 2010, the Board, in part, determined that new and material evidence had been received to reopen the above-cited claims and remanded the underlying service connection issues to the RO for additional action. 

In August 2012, the Board, in part, remanded the issues on appeal to the RO for additional development.  In October 2013, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA) regarding the etiology of the Veteran's right and left foot disorders.  38 C.F.R. § 20.901(a) (2013).  The requested opinion has been provided and associated with the Veteran's VA claims folder.  Because the Board is granting the claims for reasons discussed below, there is no prejudice to the Veteran in not providing him and his representative a copy of the VHA opinion, along with the opportunity to provide argument or evidence. 


FINDING OF FACT

The objective medical evidence is in equipoise as to whether the Veteran's current chronic right and left foot disorders, to include hallux exostectomy residuals and second and third metatarsal osteotomy residuals are related to his service-connected bilateral pes planus.




CONCLUSIONS OF LAW

1.  A chronic right foot disorder to include hallux exostectomy residuals and second and third metatarsal osteotomy residuals is proximately due to or is the result of the Veteran's service-connected bilateral pes planus.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2013). 

2.  A chronic left foot disorder to include hallux exostectomy residuals and second and third metatarsal osteotomy residuals is proximately due to or is the result of the Veteran's service-connected bilateral pes planus.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

As the Board is granting the claims for service connection for right and left foot disorder, to include hallux exostectomy residuals and second and third metatarsal osteotomy residuals, as secondary to the service-connected bilateral pes planus, the duty to notify and assist need not be further considered.

II. Laws and Regulations

Service connection-general criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002).  In this case, the presumption does not apply because there is no medical evidence that the Veteran manifested arthritis of either foot to a compensable degree within one year of service discharge in August 1973.  See 38 C.F.R. §§ 3.307, 3.309.

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Secondary service connection-criteria

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

III. Merits Analysis

The Veteran seeks service connection for right and left foot disorders, to include as secondary to his service-connected pes planus.  

There are several VA opinions that address the secondary service connection theory of the claims.  The Board finds that with resolution of doubt in the Veteran's favor, service connection for right and left foot disorders, namely hallux exostectomy residuals and second and third metatarsal osteotomy residuals, are the result of the service-connected pes planus. 

In June 2010, a VA examiner opined, after a review of the claims files and physical evaluation of the Veteran's feet, that it was less likely than not that the Veteran's bilateral metatarsalgia and post-operative metatarsal osteotomies were a result of military service pes planus.  The VA examiner reasoned that it was not until 1975, two (2) years after the Veteran's discharge from military service, that he presented with foot complaints.  The examiner noted that a review of the 1975 operative report showed that the Veteran' bilateral hypertrophied metatarsal heads and exostosis of the great toes had caused the painful plantar callus.  Thus, the Veteran's bilateral pes planus, which caused problems in the midfoot, had not caused or aggravated his metatarsalgia of the feet.  (See June 2010 VA opinion).

In September 2011, VA examined the Veteran to determine the etiology of his right and left foot disorders.  After a review of the claims files and physical evaluation of the Veteran's feet, the examiner determined that it was less likely as not (less than 50/50 probability) that his osteotomies of the second and third metatarsals healed status-post exosectomy, hallux toes, of both feet were caused by or a result of bilateral foot complaints that occurred in service.  The September 2011 VA examiner reasoned, in essence, that the Veteran's 1975 foot surgery was forefoot oriented, as opposed to pes planus, which is primarily a mid-or hind foot problem.  The examiner also indicated that no significant anatomic defects were described in the Veteran's service treatment records.  Finally, the September 2011 VA examiner attributed the Veteran's October 2003 diagnosis of metatarsalgia to an exaggerated arch, pes cavus, as opposed to loss of an arch, pes planus.  (See September 2011 VA examination report).

In August 2012, the Board remanded the Veteran's claim to the RO to have the Veteran scheduled for an additional VA examination to determine the etiology of his bilateral foot disorders.  The Board found the June 2010 and September 2011 examination reports inadequate.  The Board reasoned that neither VA examiner had addressed "[w]hether the Veteran's chronic post-operative right foot and left foot disorders increased in severity beyond their natural progression as the result of his service-connected bilateral pes planus."  (See August 2012 Board remand, pg. 7).  A September 2012 VA examination report contains the examiner's opinion that it was less likely than not (less than 50 percent probability) that the Veteran's right and left foot disorders were incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner reasoned that aside from the Veteran's pes planus no other current foot conditions had developed during active duty, and the Veteran did not have any current foot conditions as "result of" his service-connected pes planus.  The VA examiner further concluded that there were no foot complaints related to the Veteran's service-connected pes planus or originated during active service.  The VA examiner determined that "There was no increase in severity of pes planus beyond its natural progression."  (See September 2012 VA examination report.)  

In October 2013, the Board requested a VHA opinion because the September 2012 VA examiner did not provide an opinion as to whether the Veteran's separately identifiable chronic left and right foot disabilities had increased in severity beyond their natural progression due to the service-connected bilateral pes planus.  Rather, the September 2012 VA examiner opined that the service-connected bilateral pes planus itself, as opposed to any separately identifiable right and left foot disability, had not increased in severity beyond its natural progression. 
Accordingly, in November 2013, a VHA medical opinion was obtained from a VA staff orthopedist, who carefully reviewed the Veteran's claims files and medical folders.  The VA clinician noted that in May 1975, the Veteran had undergone osteotomies of the second and third metatarsal heads of the left and right feet exostectomy of the hallux toes on the left and right feet.  The VA clinician noted that pes planus was not mentioned at the time of the 1975 surgery.  The VA clinician indicated that while no rationale for the 1975 surgery had been provided, the description of the osteotomies in the body of the operative note were that they were "dorsiflexion osteotomies, presumably to decrease pressure the plantar foot."  The VA clinician noted that osteotomies of the metatarsal heads were not usually performed for problems associated with pes planus, but that they might be performed for metatarsalgia, a disability that was typically, but not always, an asymptomatic finding of pes planus.  The VA clinician then concluded that given the dearth of information present in the records, any opinion provided was mere speculation.  (See November 2013 VHA opinion.)

VA examiners in June 2010, September 2011 and November 2013 have attributed the Veteran's right and left foot problems, to include his osteotomies of the metatarsal heads to metatarsalgia.  VA examiners in June 2010 and November 2013 have provided conflicting opinions as to whether the Veteran's service-connected pes planus caused his metatarsalgia, which, in turn, resulted in his osteotomies of the right and left feet.  

Thus, resolving all reasonable doubt in favor of the Veteran, there is a basis of entitlement to service connection for chronic right and left foot disorders, to include hallux exostectomy residuals and second and third metatarsal osteotomy residuals  as secondary to the service-connected pes planus under 38 C.F.R. § 3.310. 

Further, as the claims for chronic right and left foot disorders, to include hallux exostectomy residuals and second and third metatarsal osteotomy residuals are granted as secondary to the service-connected bilateral pes planus, the Board finds that there would be no useful purpose in addressing the direct theory of service connection for these disabilities. 

ORDER

Service connection is granted for a chronic right foot disorder, to include hallux exostectomy residuals and second and third metatarsal osteotomy residuals as secondary to the service-connected bilateral pes planus.  

Service connection is granted for a chronic left foot disorder, to include hallux exostectomy residuals and second and third metatarsal osteotomy residuals as secondary to the service-connected bilateral pes planus.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


